— Order, Supreme Court, New York County (Kristin Booth Glen, J.), entered March 6, 1989, directing defendant to produce a net worth affidavit as of the date of the separation agreement, and order and judgment (one paper) of the same court and Justice, entered April 14, 1989, granting defendant’s motion for sum*324mary judgment for a conversion divorce and severing, for separate determination, the validity of the financial provision and other provisions of the separation agreement, unanimously affirmed, with costs and disbursements.
In this action for a conversion divorce, plaintiff husband seeks to invalidate a separation agreement which was subscribed by him and acknowledged on December 7, 1987. While plaintiff urges that the agreement is void ab initia as the result of fraud and undue influence, the record is barren of any support for such an allegation. The claim that plaintiff, an experienced attorney, did not read the agreement before signing it, even if credited, would afford no basis for relief. Absent a showing of fraud, duress or some other wrongful act, and, as noted, there is no such showing here, only mere conclusory allegations having no probative force, one who signs a written agreement is conclusively bound by its terms. (Juliani v Juliani, 143 AD2d 72, 74-75; Pimpinello v Swift & Co., 253 NY 159, 162-163; Columbus Trust Co. v Campolo, 110 AD2d 616, affd 66 NY2d 701.) Since plaintiff failed to establish the existence of a triable issue of fact, the motion for summary judgment granting defendant a conversion divorce was properly decided.
In addition, plaintiff’s challenges to the financial and other provisions of the agreement are insufficient to defeat the granting of a conversion divorce. (Christian v Christian, 42 NY2d 63.) Finally, while plaintiff claims that he is entitled to a current net worth statement of defendant, it is well settled that a party is not entitled to such until it has been established that the agreement or its financial provisions are invalid. (See, Oberstein v Oberstein, 93 AD2d 374.) The motion court properly limited the net worth statement to the date of the signing of the separation agreement. Concur — Kupferman, J. P., Sullivan, Milonas and Rosenberger, JJ.